Cole, J.
This cause was tried by the circuit court, a jury being waived. The court made and filed six distinct findings of fact, and three conclusions of law. The exception to these findings was as follows: the defendant “excepts to the first, second, third, fourth, fifth and sixth findings of fact found by the court on the trial of said cause, for the reason that said findings are contrary to the evidence given on the trial of said cause, and are not supported thereby. And the defendant excepts to the first, second and third conclusions of law found by *464the court on the trial of said cause, for'the reason that the same are erroneous and contrary to law.”
This exception is insufficient to raise any question upon the evidence, unless all the findings are erroneous. It must be treated or considered as equivalent only to a general exception to the findings, which will be disregarded where any finding is correct. This is the established rule as to an exception “ to each and every part of a charge,” which is unavailing where parts of the charge are correct. University of Notre Dame v. Shanks, 40 Wis., 352; Hall v. City of Fond du Lac, 42 id., 281. The same rule, we think, should be applied to an exception in the above form to the findings of fact. It goes for nothing unless all the findings are erroneous. Now in this case some of the findings are beyond all question correct. That is true of the fourth finding, for instance. So, under the circumstances, without reviewing the evidence, for want of sufficient exception, we affirm the judgment.
By the Court. — It is so ordered.